NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10119

                Plaintiff-Appellee,             D.C. No. 3:18-cr-08072-JJT-1

 v.
                                                MEMORANDUM*
CHRIS BEGAY, Jr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                     John J. Tuchi, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Chris Begay, Jr., appeals from the district court’s judgment and challenges

his guilty-plea conviction and 166-month sentence for aiding and abetting second

degree murder, in violation of 18 U.S.C. §§ 2, 1111, and 1153. Pursuant to Anders

v. California, 386 U.S. 738 (1967), Begay’s counsel has filed a brief stating that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Begay the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Begay waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   19-10119